Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Amendment and Remarks filed 13 August 2021, wherein claims 17-20 were newly added. Subsequently, claims 1-20 are pending and presently under consideration in this application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being obvious over Manabe et al. (U.S. Patent Application Publication No. 2017/0292072) in view of Reiffenrath et al. (U.S. Patent No. 9,512,102). 
Manabe et al. discloses a liquid-crystalline medium and corresponding use thereof said liquid-crystalline medium in a liquid crystal display device, characterized in that said liquid-crystalline medium comprises a 4,6-difluorodibenzothiophene compound 
    PNG
    media_image1.png
    100
    351
    media_image1.png
    Greyscale
 (claim 1), and more specifically, as represented by 
    PNG
    media_image2.png
    120
    359
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    118
    373
    media_image3.png
    Greyscale
 (claim 2) with a combination of: at least one compound inclusive of the compound of the present formula II as represented by 
    PNG
    media_image4.png
    157
    430
    media_image4.png
    Greyscale
(claim 4), at least one compound inclusive of the compound of the present formula III as represented by 
    PNG
    media_image5.png
    140
    415
    media_image5.png
    Greyscale
(claim 4), at least one compound inclusive of the compound of the present formulae Y1, Y2 and LY as represented by
    PNG
    media_image6.png
    217
    405
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    126
    436
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    130
    439
    media_image8.png
    Greyscale
(claim 6), and at least one compound inclusive of the compound of the present formula IV as represented therein by 
    PNG
    media_image9.png
    100
    420
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    85
    427
    media_image10.png
    Greyscale
(claim 5), and at least one compound inclusive of the compound of the present formula B as represented therein by 
    PNG
    media_image11.png
    85
    354
    media_image11.png
    Greyscale
 when 
    PNG
    media_image12.png
    74
    130
    media_image12.png
    Greyscale
 is 
    PNG
    media_image13.png
    107
    220
    media_image13.png
    Greyscale
(claim 7).
However, the 4,6-difluorodibenzothiophene compounds expressly illustrated therein are not inclusive of the 4,6-difluorodibenzothiophene compounds of the present formula I.
Reiffenrath et al., teaches 4,6-difluorodibenzothiophene derivative compounds, the corresponding use thereof in liquid-crystalline mediums, characterized in that the 4,6-difluorodibenzothiophene derivatives are inclusive of those of the present formula I, as generally represented therein by
    PNG
    media_image14.png
    124
    424
    media_image14.png
    Greyscale
, and more specifically as represented therein by 
    PNG
    media_image15.png
    126
    417
    media_image15.png
    Greyscale
 (column 7, line 55).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a 4,6-difluorodibenzothiophene compound of the present formula I, as taught in Reiffenrath et al., in the liquid-crystalline medium of Manabe et al. , with reasonable expectations of achieving, absent object evidence to the . 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive. 
Initially, the Examiner notes that there were no substantive amendments to claims 1-17. Applicants’ arguments to the effect that the 4,6-difluorodibenzothiophene compounds of Manabe et al. are not inclusive of those of the present formula I are moot, since the Examiner did not assert the same, and in fact, acknowledge as much. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicants’ arguments regarding any alleged “cherry picking” on the part of the Examiner are not persuasive. The 4,6-difluorodibenzothiophene compounds characterized by comprising a 3-cyclohexylmethoxy group represented by the present formula I contained in the claimed liquid crystal composition, in and of themselves, are individually well-known in the liquid crystal art, as taught in Reiffenrath et al. The Examiner referred to columns 7-8 of Reiffenrath et al. to illustrate that the 4,6-difluorodibenzothiophene compounds characterized by comprising a 3-cyclohexylmethoxy group therein are essentially disclosed therein as equivalent to 4,6-difluorodibenzothiophene compounds without a 3-cyclohexylmethoxy group, which are those utilized in Manabe et al. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select various subformulae of the 4,6-difluorodibenzothiophene compounds, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. It would be expected that all the sub-formulae of the 4,6-difluorodibenzothiophene compounds would have the same characteristics, absence a showing of unexpected results. The prior art of record teaches the 4,6-difluorodibenzothiophene compounds with sufficient specificity that one of ordinary skill in the art would would be motivated to substitute  equivalents. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722